 

  
 

USDC SONY
BOC SPP

.- cue
E a YE ahr eS Ae ey

PRP OOS AS PY ETLED
3 ae :

BS oe

   
     
     
   

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

   

MANISHA SINGH, 8 ae a stem ghee
Plaintiff, rade 2/20

 

 

-against-
ORDER
MEMORIAL SLOAN KETTERING

CANCER CENTER, SLOAN KETTERING : 17-CV-3935 (GBD)(KNF)
INSTITUTE OF CANCER RESEARCH,
DR. N.V. KISHORE PILLARSETTY, AND
DR. STEVEN P. LARSON,
Defendants.

KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

The plaintiff pro se requested that the Court direct the defendants “to provide any copies of my
medical records they have in their possession” because she “signed many HIPAA release forms” and
believes that the defendants “have most of the records because they have asked questions in the
depositions based on those records.” Docket Entry No. 79. The defendants contend that, ““[a]s directed
by the releases, both parties were to receive copies of [the plaintiffs medical] records directly” from
health providers and, “[a|s a courtesy,” the defendants provided the plaintiff with a list of the medical
records they believe are in their possession and “a copy of the records on that list that Plaintiff stated were

not in her possession.” Docket Entry No. 80.

The plaintiff failed to: (a) identify any medical records she contends the defendants used during
her deposition that she does not have; (b) explain the basis for believing that she did not receive all
medical records from her health providers pursuant to the releases she signed; and (c) explain the basis for
believing that the defendants have documents that they did not disclose and that she did not receive from

her health providers. Thus, the plaintiff's request, Docket Entry No. 79, is denied.

Dated: New York, New York
February 11, 2020 SO ORDERED: .
[Chan LaStharrsrck Fre
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE
